Warren E. Burger: We will hear arguments next in Mobil Oil against Higginbotham. Mr. Schumacher you may proceed whenever you are ready.
Carl J. Schumacher, Jr.: Thank you, Mr. Chief Justice and may it please the Court. I appear for Mobil Oil Corporation, the petitioner. The facts that bring us to this point in this suit are really simple. Indeed I do not believe that any facts are in dispute at this stage of these proceedings. On August 15, 1967 four men were killed when a helicopter in which they were riding crashed into the Gulf of Mexico after leaving a fixed platform not official island, and returning toward the shoreline. The crash occurred some 100 miles off the Louisiana Coast. The case was tried in the District Court on three theories by the plaintiffs seeking a remedy for death damages based upon Death on the High Seas Act, damages under the Jones Act, and damages under the General Maritime Law. The issue before this Court and the sole issue is whether or not this Court in Moragne to use Judge Brown's language consigned the Death on the High Seas Act to the briney deep. Did this Court by Moragne reduce the Death on the High Seas Act to the scrappy or reduce it to the level of a nonstatutory restatement as Professors Gilmore and Black have said, suggested a question. Our submission is that clearly Justice Harlan in the opinion in Moragne did not intend to do so. We submit that it is clear beyond any possibility or doubt that this Court in Moragne did not decide more than it had to. And when Justice Harlan wrote we conclude that the Death on the High Seas Act was not intended to preclude the availability of a remedy for wrongful death under General Maritime Law in situations not covered by the Act. We specifically decline or this Court specifically decline to, by Moragne, repeal or nullify a circumvent DOHSA. The case comes before Your Honors because of the conflict in the opinions of the First Circuit in Barbe versus Drummond and of the Fifth Circuit in Law versus Sea Drilling. Question arises because the Fifth Circuit in the instant case, the Panel of the Fifth Circuit that heard Higginbotham et al. decided that it was precluded from deciding for itself whether or not Moragne nullified the Death on the High Seas Act. It said it was precluded by its own rules that required it to follow the decision of an earlier panel in the Law case. In Law, Judge Brown speaking for the Fifth Circuit says no longer does one need a state remedy. No longer does one need a State Court or the admiralty as a Court or DOHSA as a remedy. There is a federal maritime cause of action but death on navigable waters -- any navigable waters -- and it can be enforced in any court.
Warren E. Burger: By any navigable waters he was, of course, including the three mile --
Carl J. Schumacher, Jr.: He was including Your Honor the three mile limit which clearly there was good authority for him to do so, but the facts in Law involve deaths beyond the three mile limit as did the facts in Barbe versus Drummond. The First Circuit addressing itself to the identical question, came to just the opposite conclusion. The Court in Barbe said, "Since DOHSA clearly provides a cause of action for wrongful death in this case, we fail to see how Moragne applies. We hold that the major of damage for wrongful death provided by DOHSA, namely pecuniary loss, controls in the instant case." Both the petitioner and the respondent, in the briefs before the Court, have addressed themselves to the intention of the Congress in passing the Death on the High Seas Act. I submit to Court that the statute itself demonstrates that the Congress intended that the Death on the High Seas Act be the exclusive remedy for death actions occurring or where death occurs more than three miles out of the territorial waters of the State. It reached whenever the death of a person shall because by wrongful act neglect the default occurring on the high seas beyond the Marine League from shore, the personal representatives of the decedent may maintain a suit for damages. But the damages provision which is the provision which bars directly on the Higginbotham case provides the recovery in such suit shall be a fair and just compensation for the pecuniary loss sustained, and whether our reading of the congressional record in 1920 is correct and we properly understand the intention of the Congress, or whether that suggested by the respondents is may be debatable, but the language of the statute certainly cannot be debated and the statute says that the major of damages shall be the pecuniary loss. There is no exception to that command. I suppose Your Honors that the petitioner's argument really reduces itself to this. We feel that in Moragne the Court correctly limited itself to consideration of deaths occurring within the three mile limit. We feel that it did not signal or suggest as the Fifth Circuit in Law guessed that the Moragne decision applied beyond the three mile limit. On the contrary, we believe that the statute itself mandates that it apply exclusively to Death on the High Seas Act. But the Moragne Gaudet remedy is to be applied beyond the three mile limit would be to totally emasculate the act of a Congress. Your Honors that is what I have come here to say if any member of the Court has question of course I would be glad to try to speak to.
John Paul Stevens: I have one question counsel. You have not talked a great deal about the Gaudet case, as I remmeber the name of it, understandably, when one reads that opinion it seems to read -- it does not seem to be limited in its language to the territorial waters although the whole I know the facts there roles within the territorial waters. Do you have anything to say about Gaudet before you go home?
Carl J. Schumacher, Jr.: Your Honor I believe in Footnote 22 of Gaudet, this Court, speaking through Mr. Justice Brennan, committed error. I believe the construction placed by the majority in Gaudet on the Death on the High Seas Act was in error. I do not think that really germane to our case because I think Gaudet should have been limited by rules of interpretation to the facts of Gaudet.
John Paul Stevens: I am assuming it is wrongly decided. It may be in assuming that it is not in fact in its terms limited. What am I supposed to do? I was not here when Gaudet was decided. Should I -- am I to follow as to my (Inaudible) to this regard.
Byron R. White: Was not the footnote just addressed to whether Death on the High Seas Act foreclosed this extra item of damages within the State's water.
Carl J. Schumacher, Jr.: I think not Your Honor. I think that particular footnote -- it was, and that the case was only limited to the State's water.
Byron R. White: That is right. Those are the facts.
Warren E. Burger: Are you suggesting this was dictum them?
Carl J. Schumacher, Jr.: Such you do not like, certainly Your Honor. Your Honors, I should say I come from a state where the very first article of Civil Code defines the word 'law' and it defines law as a solemn expression of legislative will. Coming with -- it was the very first court article I read when I went to the law school. So coming from that background and reading the Death on the High Seas Act I am knowing that this case involved the deaths that indeed occurred on the high seas as defined by the legislature. I suppose that, I would say QED, but in effect I do not believe the Gaudet footnote or the Gaudet decision itself is necessary for the decision in this case.
Thurgood Marshall: And the difference as to whehter it is ratio decidendi opinion or dictum as whether it is engaging.
Carl J. Schumacher, Jr.: Your Honor. Mr. Justice Marshall in my para said whose ox is being gored, but it is the same mode of law. Yes, but the facts again in the Gaudet do not require the Court to decide anything more than territorial water death.
John Paul Stevens: Let me pursue it just a little more in a serious level too. What part Justice Harlan's rationale in the Moragne case was a desire for uniformity throughout and both parts of the high seas? Now are we possibly in the position where in order to achieve uniformity we must read Gaudet literally and apply it in the same area that the Death on the High Seas had applied. But how do we --
Carl J. Schumacher, Jr.: Your Honor, certainly if there were to be complete uniformity and all things, there would be no need for courts or lawyers or any administrative process. aAs I understand it, that is not with the Admiralty and Maritime Laws mean when it speaks of uniformity. It means uniformity in the matters of liability leading to the decision as set out by the Fifth Circuit in -- quoted at page 20 of our brief. "The uniformity that is fundamental in Maritime Law has to deal with the basis of liability not with deferring elements of damages that may be recoverable in different circumstances with different classes of beneficiaries." That comes from the Dennis (ph) case. Thank you Your Honor.
Warren E. Burger: Very Well. Mr. Benjamin.
Jack C. Benjamin: Mr. Chief Justice and may it please the Court. I wanted to point out to the Court in the very beginning that my client Mrs. Shinn one of the respondents, her decedent was entitled to the benefits of the Jones Act, the Death on the High Seas Act, and the General Maritime Law as found by the District Court and affirmed by the Fifth Circuit, as distinguished from Mrs. Higginbotham whose decedent was not found to be a seaman. So with regard to the issue presented upon review by this Court and I read, if I may take the time, certiorari was granted on the question, whether the maritime cause of action for death occurring within a State's territorial waters, created by this Court in Moragne, completely replaces the statutory cause of action for death, mandated by Congress with respect to deaths occurring within the geographical scope of the Death on the High Seas Act, may not dispose of the Shinn matter. What may dispose of the Higginbotham matter. Now I think it was the intention of the petitioner to ask the Court to consider both the Death on the High Seas Act and the Jones Act in relation to the Moragne cause of action for wrongful death and we have so treated that in our brief, but I really worried to make reference to that to the Court.
Potter Stewart: A case can be -- it says a death occurring within the geographical scope with the Death on the High Seas Act, might or might not be also covered by the Jones Act depending upon whether the decedent was a seaman, right?
Warren E. Burger: That is correct.
Potter Stewart: Both would be within the geographical scope on of the Death on the High Seas Act.
Jack C. Benjamin: But petitioner if you read the question presented literally it says the statutory cause of action. It does not say statutory causes of action, and the petitioner, no doubt about it, is addressing itself to Death on the High Seas Act. (Inaudible) as if may we are not urging this Court not to consider the Jones Act in relation to the Moragne cause of action. Counsel for the petitioner pointed out and this Court has accepted the question of review as to whether or not the Moragne cause of action replaces completely the Death on the High Seas Act, or whether or not it is necessary to relegate it to the briney deep. We believe that the real issue is not whether that the Moragne cause of action replaces a statutory Act of Congress but whether or not it can recognize as the Court we think did in Moragne case. The existence of a cause of action for wrongful death under the General Maritime Law which can augment, complement, and supplement the existing federal statutes, and we ask the Court to consider that its decision in Moragne did just that. In overruling the Harrisburg, the Court must reflect back. The Harrisburg a case in the late 80's and 80's was cited for the proposition that there was no cause of action for wrongful death under the General Maritime Law wherever the wrongful death occurred so long as the death occurred within waters under federal jurisdiction, both within and without the three mile limit.
William H. Rehnquist: The Harrisburg was not based on act of Congress.
Jack C. Benjamin: No sir, it was not that Mr. Justice Rehnquist. The Harrisburg involved, as I recall it, a collision which occurred off the Coast of Massachusetts, somewhere between the Coast of Massachusetts and Martha's Vineyard. The question as to whether or not it really was territorial waters on the high seas, but in any event over the years the courts and this Court has held that the Harrisburg has prohibited or had prohibited a cause of action for wrongful death under the Maritime Law.
William H. Rehnquist: Aren't we freer to overrule a judicially created doctrine like the Harrisburg which what you say, was held the prohibited cause of action for wrongful death than we are to overrule a damaged limitation in an act of Congress?
Jack C. Benjamin: Precisely, I think the petitioner has overstated the problem when petitioner suggested in its brief that this Court has not the right to relegate an act of Congress to the scrappy, petitioner overlooks the fact that this Honorable Court has the right if not the duty to reverse prior decisions of this Honorable Court which it feels are wrong or inappropriate or for whatever reason, and that is all we are asking the Court to do.
Byron R. White: What if that never had been necessary to overrule Harrisburg, suppose that all had been in a wrongful death action on the high seas, and then Congress pass Death on the High Seas Act? Saying that the Death on the High Seas an act for the death on the high seas shall lie and following damages shall be recoverable?
Jack C. Benjamin: I think there Mr. Justice White that there would have been a jurisprudential disaster.
Byron R. White: Well, it may be but could the Court go on then say, well, nevertheless we are going to allow recovery of more than pecuniary damages?
Jack C. Benjamin: Well, Congress certainly has the right to do that by statute, but I would like to address myself to one of the provisions of the Death on the High Seas Act itself because we differ very greatly from the petitioner's interpretation of what Congress intended to do. Now this Court combed the legislative history of the Death on the High Seas Act in Moragne case, and I do not think it would be appropriate for me to go through all of the ramification, but I really point to what was noted in Section 7 of the Act. When the petitioner read to you the provisions of the Act, petitioner omitted this portion of the statute which says that the provisions of any state statute giving or regulating rights of action or remedies for death shall not be affected by this chapter and this language resulted after great debate on the floor of the House, where there was some language in this amendment which restricted the state statutes to territorial limits and that language was excluded. So we believe this Act was passed by Congress. It was really to confer a jurisdiction in Federal Court which had not existed before 1920. It was not a grade of exclusive jurisdiction because those statutes, which had been passed by the state which could have applied to the High Seas were still permitted to by the very language in the statute that I just read to the Court. Now if Your Honors inquired of me which states had such statutes I am afraid I could not answer the question obviously. There must have been some whic did because there would not have been necessity for the discussion in the House when the legislation was debated.
Potter Stewart: But no state would have had the power, would it,  to enact the laws creating liability for injuries of death that occurred outside that state's territory including its territorial waters?
Jack C. Benjamin: Well, I do not know that that issue had ever been presented to this Court Your Honor, but I am under the impression that some states did have statutes which permitted --
Potter Stewart: Which purported to (Inaudible) of the court as a matter of constitutional power. Sovereignty only can enact laws applicable within its territorial jurisdiction and the high seas are not within the jurisdiction of anyone of our domestic states.
Jack C. Benjamin: Well, Mr. Justice Stewart, we know that now I am not so sure the Congress over the years has recognized --
Potter Stewart: We know that, yes.
Speaker: But the Death on the High Seas Act does expressly limit recovered to pecuniary loss.
Jack C. Benjamin: So Death on the High Seas Act does limit recovery to pecuniary loss.
Speaker: So that just is not a judicial limitation on damages.
Jack C. Benjamin: No, that is a statutory limitation of the Act itself and the Jones Act limitation on damages is limited to pecuniary loss, but the two statutes have never been held to be exclusive. They have been implementing one another and the Courts have used them to implement one another over the years. A Jones Act seaman had called upon the provisions of the Death on the High Seas Act when appropriate for a remedy for on sea worthiness.
Byron R. White: Well, the congressional statutes are usually given as much place each of them can, but we are talking here about a judicial rule. These are the congressional statutes.
Jack C. Benjamin: Well, Mr. Justice White as we attempted to point up to the Court in our brief. Fortunately, the maritime law has involved with an interrelationship between statutory law and decisional law, and it has been implemented over the years and delicately sometimes not so delicately woven into a flexible fabric to cover an --
Warren E. Burger: We will resume there at 10 o'clock in the morning.
Jack C. Benjamin: Thank you sir.